In a support proceeding, (1) appellant appeals from an order of the Family Court, Kings County, dated September 12, 1975 (to be effective as of May 31, 1975), which directed him to pay the sum of $180 biweekly for the support of his wife and the sum of $200 biweekly for the support of two minor children, said payments to commence on July 3, 1975, and (2) petitioner appeals, as limited by her notice of appeal and brief, from so much of a separate order of the same court, and of the same date, as denied, as premature, her application for counsel fees in opposing the instant appeal by her husband. Orders affirmed insofar as appealed from, without costs or disbursements. We find no merit in appellant’s contention that the order which he has appealed from is invalid for want of jurisdiction of the Family Court by reason of the Supreme Court action for divorce now pending. That action was commenced by him subsequent to the commencement of the Family Court proceeding initiated by the petitioner, a fact which brings this without the strictures of subdivision (b) of section 464 of the Family Court Act. Moreover, we do not find an abuse of discretion in the award of temporary alimony and child support. However, we note that the best resolution of the marital and financial issues raised by the parties would be a speedy plenary trial (see, e.g., Bucholtz v Bucholtz, 43 AD2d 695). The Family Court properly found that the application for counsel fees was premature. Latham, Acting P. J., Margett, Christ, Shapiro and Titone, JJ., concur.